      Case 20-40656-pwb           Doc 9 Filed 04/09/20 Entered 04/09/20 07:41:03                   Desc Ntc. -
                                       Rescheduled 341 Page 1 of 1

                                    UNITED STATES BANKRUPTCY COURT

                                            Northern District of Georgia


In     Debtor(s)
Re:    Paul Vincent Elrod                                  Case No.: 20−40656−pwb
       422 Palisade Way                                    Chapter: 7
       Cohutta, GA 30710−7821                              Judge: Paul W. Bonapfel

       xxx−xx−2966


                          NOTICE OF RESCHEDULED MEETING OF CREDITORS


       You are hereby notified that the meeting of creditors has been rescheduled to May 7, 2020 at 11:10 AM
Meeting will be telephonic. To attend, Dial: 877−928−9915 and enter: 6981387, when prompted for
participation code.

       At least seven days prior to the meeting, the debtor must provide the trustee with a photocopy of (1) the most
recently filed federal income tax return or a transcript thereof; (2) government−issued photo ID; and (3) evidence of
Social Security Number. Contact the trustee to obtain instructions for submitting these materials.



The Trustee assigned to this case is:

Thomas D. Richardson
Brinson, Askew, Berry, et al.
P. O. Box 5007
Rome, GA 30162−5007

706−291−8853




                                                           M. Regina Thomas
                                                           Clerk of Court
                                                           U.S. Bankruptcy Court




Dated: April 9, 2020
Form 250
